Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-6, and 17 as well as the species election of the species comprising SEQ ID NO: 181 in the reply filed on 09/07/2022 is acknowledged.

Claims 1-11, 13, and 15-20 are pending.

Claims 7-11, 13, 15-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.

Claims 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2022.

Claims 12 and 14 are cancelled.

Claims 1-3, 5-6, and 17 are under examination on the merits.

Priority
The claim to priority of the instant application to JP 2017-001732, filed on January 10, 2017, is noted.
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter

Regarding claim 1, the sequences recited in the instant claim have been searched and are deemed to be free of the prior art. Claim 1 suffers no deficiencies with respect to 35 U.S.C. 102 or 35 U.S.C. 103. As such, the instant claim 1 is allowable. 
Regarding claim 6, as the instant claim 6 recites species of the antibody of the instant claim 1, wherein the antibody has a heavy chain and light chain sequence pair selected form a closed group of recited sequences, claim 6 suffers no deficiencies with respect to 35 U.S.C. 102 or 35 U.S.C. 103. As such, the instant claim 6 is allowable.
Regarding claim 17, as the instant claim 17 recites a kit comprising the antibody of the instant claim 1, claim 17 suffers no deficiencies with respect to 35 U.S.C. 102 or 35 U.S.C. 103. As such, the instant claim 17 is allowable.
Claim Rejections

35 U.S.C.112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B. V. v. Dianwnd Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

Claim 2 is drawn to: 
“An antibody specifically binding to a human GPC3 (glypican-3)-derived polypeptide consisting of the amino acid sequence represented by SEQ ID NO: 155, wherein the (1[[2]]-2) comprises a heavy chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 17, and a light chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 18; or (2[[3]]-2) comprises a heavy chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 27, and a light chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 28; or (3[[4]]-2) comprises a heavy chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 37, and a light chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 38; or (4[[5]]-2) comprises a heavy chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 47, and a light chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 48; or (5[[6]]-2) comprises a heavy chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 57, and a light chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 58; or (6[[7]]-2) comprises a heavy chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 67, and a light chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 68; or (7[[8]]-2) comprises a heavy chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 77, and a light chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 78; or (8[[9]]-2) comprises a heavy chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 87, and a light chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 88; or (9[[10]]-2) comprises a heavy chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 97, and a light chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 98; or (10[[11]]-2) comprises a heavy chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 107, and a light chain variable region consisting of an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 108.”


Claim 3 is drawn to:
The antibody according to claim 1 or 2, wherein the antibody is a single chain antibody.

Claim 5 is drawn to:
“A single chain antibody specifically binding to a human GPC3 (glypican-3)-derived polypeptide consisting of the amino acid sequence represented by SEQ ID NO: 155, wherein the single chain antibody (1[[2]]-3'-1) comprises an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 181; or (I[[2]]-3'-2) comprises an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 182; or (j[[2]]-3'-3) comprises an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 183; or (I[[2]]-3'-4) comprises an amino acid sequence having at least 80% or higher sequence identity to the amino acid sequence represented by SEQ ID NO: 184.”

With respect to claim 2, the claim recites different genera of anti-GPC3 antibodies. For example in part 1-2, the claim recites a genus of anti-GPC3 antibodies comprising a heavy chain variable region having at least 80% sequence homology to SEQ ID NO: 17 and a light chain variable region having at least 80% sequence homology to SEQ ID NO: 18. Due to the sequence homology language in the claim, part 1-2 of claim 2 allows for substantial variability within the CDR residues comprised within SEQ ID NO(s): 17 and 18. Following a review of the specification, it appears that Applicant has disclosed a single species within said genus of anti-GPC3 antibodies comprising a heavy chain variable region having at least 80% sequence homology to SEQ ID NO: 17 and a light chain variable region having at least 80% sequence homology to SEQ ID NO: 18, specifically an anti-GPC3 antibody comprising the heavy chain variable region of SEQ ID NO: 17 and the light chain variable region of SEQ ID NO: 18.
However, in view of this disclosure, Applicant is claiming a broad genus of molecules that would be expected to encompass multiple antigen-binding sites having diverse heavy and light chain CDR sequences. Even though Applicant has disclosed one species within said genus, the specification does not provide adequate written description for the entire claimed genus, because in the absence of empirical determination, one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which light and heavy chain CDR sequences encompassed by the genus of antibodies comprising a heavy chain variable region having at least 80% sequence homology to SEQ ID NO: 17 and a light chain variable region having at least 80% sequence homology to SEQ ID NO: 18 give rise to antibodies capable of binding GPC3. As detailed below Applicant's disclosure is not sufficient to demonstrate possession of the entire claimed genus, and as such Applicant's disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed one species within the genus of anti-GPC3 antibodies comprising a heavy chain variable region having at least 80% sequence homology to SEQ ID NO: 17 and a light chain variable region having at least 80% sequence homology to SEQ ID NO: 18, specifically an anti-GPC3 antibody comprising the heavy chain variable region of SEQ ID NO: 17 and the light chain variable region of SEQ ID NO: 18. However, given the substantial antibody structure variation within the genus as well as the high level of unpredictability in the art, the disclosure of one species comprised within the claimed genus is not sufficiently representative of the entire genus.
Furthermore, Applicant has not disclosed relevant, identifying characteristics of CDR region amino acid sequences that confer upon an antibody the ability to bind GPC3, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind GPC3. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody's antigen-binding specificity. In view of Mariuzza, it is apparent that antibodies having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of heavy and light chain variable domains do not describe the particularly identifying structural feature of the antibody that correlates with the antibody's ability to bind antigen. 
Absent a description of the at least minimal structural features correlating with a functional ability to bind GPC3 which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which heavy and light chain CDR amino acid sequences may be combined such that the resultant heavy and light chain variable regions comprise six CDRs that confer the ability to bind GPC3. 
Furthermore, while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains. For example, in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single V r-r CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example, at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example, replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Accordingly, absent empirical determination, one skilled in the art would be unable to predict or envision which CDR residues comprised within the heavy chain variable region of SEQ ID NO: 17 and the light chain variable region of SEQ ID NO: 18 may be changed such that the resultant variant CDR residues form an antigen-binding site capable of binding GPC3. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences, that correlate with the ability to bind GPC3, and because the one disclosed species detailed above is not sufficient to describe the claimed genus, it is submitted that the written description requirement of 35 U.S.C. 112(a) has not been met.
Although screening techniques can be used to isolate CDR variant antibodies that possess the ability to bind GPC3, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the 'written description' requirement is broader than to merely explain how to 'make and use'; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.”
It is noted that parts 2-2 through 2-10 of the instant claim 2 also recite 80% sequence homology language, and as such parts 2-2 through 2-10 of claim 2 are also rejected under 35 U.S.C. 112(a) as lacking adequate written description for reasoning similar to that of part 1-2 of claim 2.
Claim 3 is included in the rejection of the claims under 35 U.S.C. 112(a) as lacking adequate written description, because claim 3 depends from claim 2 and does not cure any deficiencies with respect to 35 U.S.C. 112(a).
Claim 5 is included in the rejection of the claims under 35 U.S.C. 112(a), because the claim also recites 80% homology language. In the absence of empirical determination, one skilled in the art would not be able to readily envision which variant CDR amino acid sequences comprised within the claimed single chain antibodies may be paired together such that a resultant antibody possesses the ability to bind GPC3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY GAO whose telephone number is (571) 272-5695.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on (571) 270-1050.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ashley Gao/ 
Examiner, Art Unit 4181

/NELSON B MOSELEY II/Examiner, Art Unit 1642